Case 3:16-md-02741-VC Document 2527 Filed 01/22/19 Page 1 of 4
           Case 3:16-md-02741-VC Document 2527 Filed 01/22/19 Page 2 of 4




 1   Richard Mayer                    The Miller Firm, LLC               Plaintiffs

 2   Michael Miller, Esq.             The Miller Law Firm LLC            Plaintiffs
 3   Nancy Miller, Esq.               The Miller Firm LLC                Plaintiffs
 4   Jennifer Moore, Esq.             Moore Law Group, PLLC              Plaintiffs
 5   Jeffery Seldomridge              The Miller Firm                    Plaintiffs
 6   Tayjes Shah, Esq.                The Miller Firm LLC                Plaintiffs
 7   Jeffrey Travers, Esq.            The Miller Firm LLC                Plaintiffs
 8   Tesfaye Tsadik, Esq              Law Office of Tesfaye Tsadik       Plaintiffs
 9   Aimee Wagstaff, Esq.             Andrus Wagstaff, PC                Plaintiffs
10   Brent Wisner, Esq.               Baum Hedlund Aristei Goldman, PC   Plaintiffs
11   David Wool, Esq.                 Andrus Wagstaff, PC                Plaintiffs
12   Daniel Arber, M.D.               Expert                             Monsanto
13   Celeste Bello, M.D.              Expert                             Monsanto
14
     Michael Grossbard, M.D.          Expert                             Monsanto
15
     Alexandra Levine, M.D.           Expert                             Monsanto
16
     Lawrence Zukerberg, M.D.         Expert                             Monsanto
17
     Henry Brewster, Esq.             Wilkinson Walsh + Eskovitz LLP     Monsanto
18
     Julie duPont, Esq.               Arnold & Porter Kaye Scholer LLP   Monsanto
19
     Sandra Edwards, Esq.             Farella Braun + Martel             Monsanto
20
     Kirby Griffis, Esq.              Hollingsworth LLP                  Monsanto
21
     Michael Imbroscio, Esq.          Covington & Burling LLP            Monsanto
22
     Rakesh Kilaru, Esq.              Wilkinson Walsh + Eskovitz LLP     Monsanto
23
     Eric Lasker, Esq.                Hollingsworth LLP                  Monsanto
24
     Aaron Levine, Esq.               Arnold & Porter Kaye Scholer LLP   Monsanto
25
     Tamarra Matthews Johnson, Esq.   Wilkinson Walsh + Eskovitz LLP     Monsanto
26
     Kirsten Nelson, Esq.             Wilkinson Walsh + Eskovitz LLP     Monsanto
27

28                                               -2-
     JOINT LIST OF INVOLVED INDIVIDUALS FOR DAUBERT AND SUMM. J. HEARINGS 3:16-MD-02741-
                       VC & 3:16-CV-0525-VC, 3:16-CV-2341-VC, 3:16-CV-5813-VC
            Case 3:16-md-02741-VC Document 2527 Filed 01/22/19 Page 3 of 4




 1   Julie Rubenstein, Esq.        Wilkinson Walsh + Eskovitz LLP        Monsanto

 2   Matthew Skanchy, Esq.         Wilkinson Walsh + Eskovitz LLP        Monsanto

 3   Andrew Solow, Esq.            Arnold & Porter Kaye Scholer LLP      Monsanto
 4   Brian Stekloff, Esq.          Wilkinson Walsh + Eskovitz LLP        Monsanto
 5   Pamela Yates, Esq.            Arnold & Porter Kaye Scholer LLP      Monsanto
 6

 7

 8   Dated: January 22, 2019                   Respectfully Submitted,

 9                                             /s/Aimee H. Wagstaff
                                               Aimee Wagstaff (SBN 278480)
10                                             aimee.wagstaff@andruswagstaff.com
11                                             ANDRUS WAGSTAFF, PC
                                               7171 West Alaska Drive
12                                             Lakewood, CO 80226
                                               Telephone: (303) 376-6360
13                                             Facsimile: (303) 376-6361
14                                             Co-Lead Counsel for Plaintiffs in MDL No. 2741
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               -3-
     JOINT LIST OF INVOLVED INDIVIDUALS FOR DAUBERT AND SUMM. J. HEARINGS 3:16-MD-02741-
                       VC & 3:16-CV-0525-VC, 3:16-CV-2341-VC, 3:16-CV-5813-VC
             Case 3:16-md-02741-VC Document 2527 Filed 01/22/19 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this 22nd day of January 2019, a copy of the foregoing was filed

 3   with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all appearing

 4   parties of record.

 5                                                            /s/ Aimee H. Wagstaff

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               -4-
     JOINT LIST OF INVOLVED INDIVIDUALS FOR DAUBERT AND SUMM. J. HEARINGS 3:16-MD-02741-
                       VC & 3:16-CV-0525-VC, 3:16-CV-2341-VC, 3:16-CV-5813-VC
